                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

PATRICIA WOODBECK, for
herself and on behalf of those
similarly situated

             Plaintiff,

v.                                               Case No: 2:20-cv-846-SPC-NPM

ROSIE’S CAFE & GRILL, INC.,
JOANNE FITZGERALD and
IRVING GAVIN,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is a sua sponte review of the case. The Court denied

Plaintiff’s motion for default judgment without prejudice. (Doc. 20). But

Plaintiff—as the party entitled to a default judgment—neither renewed her

motion nor identified unresolved issues necessary to entry of the default

judgment. In accordance with the last Order, Plaintiff must do one of those

two things. Local Rule 1.10(c). Failure to do so will result in dismissal of this

action without further notice. Local Rule 1.10(d).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
     Accordingly, it is now

     ORDERED:

     Plaintiff must RENEW her motion for default judgment, or file a paper

identifying each unresolved issue necessary to entry of default judgment, on

or before June 3, 2021. Failure to do so will result in dismissal of this

action without further notice.

     DONE and ORDERED in Fort Myers, Florida on May 27, 2021.




Copies: All Parties of Record




                                     2
